Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The elected invention is the invention of the supporting structure (without positive recitation of the containers). The elected species is the species of supporting structure of Group 4 represented by Figs 4a-4f (the supporting structure is shown in its entirety in Fig 4f). The current claim set includes amendments relative to the claim set of 6/24/20 (since the claim amendments that were filed with the RCE of 11/6/20 were held to have been directed to a non-elected invention for adding therein a positive recitation of the containers). Therefore, the claims for examination herein are 1-5, 9, 17, 19-26, 28 and 37-41 all drawn to the supporting structure of Fig 4f.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 17, 19-26, 28 and 37-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Subject matter in the claims that was not described in the specification so as to show possession of the claimed invention by the applicant is (with particular emphasis on the portions of the claim limitations in bold):
“to exclusively provide radial support of the containers in all orientations of the containers”  (Applicant cites the bottom of page 8 lines 26-27 of the specification for support for this claim amendment to claim 1. Applicant also cites specification page 34 lines 20-22 and Fig 4e, as well as specification page 7 line 25 that applicant indicates describes the benefits of the restriction of the radial freedom of the containers in the receptacles. The problem, of course, is that none of this disclosure makes any reference to, describes or shows providing the radial support in all orientations of the containers.). 
The claim limitation are also considered to constitute New Matter in the application to the extent they are non-original.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 17, 19-26, 28 and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are indefinite because the features therein identified above cannot be adequately interpreted given the noted lack of adequate written description of the same. For example, does the “all orientations of the containers” limitation include an orientation when the supporting structure is turned upside down (along with the containers), and/or does it include an orientation with the containers turned upside down but the supporting structure remaining right side up?
The claims are also indefinite because the amendment to the end of claim 1 further limits the claimed supporting structure in terms of the containers when the containers are ostensibly not claimed. This issue appears to be a recurring one. See the previous office actions. In in all orientations of the containers” limitation at the end of claim 1 can be read as best understood as requiring that the exclusive radial support be provided even when the receptacles rest on their sides, that is, when the supporting structure of Fig 4f stands on its edge. However, in this event, if a container had a substantially reduced diameter compared to the container of Fig 4b, the container would “fall through” the upper sub-combination of the supporting structure only, or whether applicant’s intention is to claim the combination of the supporting structure and containers. It is believed to be by now well settled that features that are not claimed cannot be relied upon by the applicant in support of patentability. If, as both the examiner and the applicant agree, the containers are not claimed, why is applicant relying on the containers for patentability?
Now see also new dependent claim 37. The “inward toward the receptacles” limitation on line 2 appears to be an error, and is read as “inward towards the containers”. You cannot not claim the containers and yet require the guiding portions to be directed towards the containers. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9, 17, 19-20, 22, 28 and 37-41 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bebb (3,416,694). The reference is applied only to the extent the claims are understood since the claims are indefinite for the reasons indicated above. Thus, for example, the claims are interpreted as not positively reciting any containers. As such, all references in the claims to the containers are interpreted as being functional only, although as indicated above the claims contain limitations that depend on the containers.
The rejection is substantially the same as before. The rejection is set out in detail in the previous office actions, and it is incorporated herein in its entirety by reference. As far as the amendments to claim 1 are concerned, the guiding portions of Bebb are considered to be capable of providing exclusive support to some containers (they can be those shown in Bebb, but they can also be other containers such as containers having sizes and/or configurations different from the Bebb containers) in all orientations of the containers, as functionally required at the end of claim 1. As indicated previously  Bebb is not required to 
Regarding claim 37 consider all of the guiding portions (ridges 7, 8, 9 and 10) of Bebb together, as the claim language allows. They project along an entire circumference of the Bebb receptacles. “Circumference” is interpreted in a more general sense (such as periphery) than one requiring a circular structure.
Regarding claim 38 the spacing between any two 9’s and any two 10’s is even. 
Regarding claim 39 see the commentary above.
Regarding claim 40 the walls of Bebb are not considered to be partition walls given the disclosure in the subject application of what partition walls are. Thus Bebb has no partition walls as the claim requires.
Claims 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bebb. The rejection is set out in detail in the first office action of 1/30/20, and it is incorporated herein in its entirety by reference.
Claim(s) 1-5, 9, 17, 19-26, 28 and 37-41 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johns et al. (10,919,043). The reference is also applied only to the extent the claims are understood since the claims are indefinite for the reasons indicated above. See the comments above in this regard.
The claimed “supporting structure” can be the one piece sample tube rack of Figs 9A-11b. Thus, the claimed “receptacles” can be the receptacles 50 in Johns. Additionally, the claimed “lower end” of the receptacles can be the receptacle bottom 51 and the claimed “retaining portion” of the receptacle bottom can be a part (such as the middle portion) of the receptacle bottom 51.

However, see at least [0058]-[0061] of Johns. Clearly, the reference also expressly teaches the functions claimed at the end of claim 1. This express disclosure is another way in which Johns anticipates the claims (separate from the finding above that the Johns structure is capable of the claimed functions based on the Johns structure only).
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive. 
First, note the comments above. 
Second, and regarding the prior art rejection, the examiner’s disagreement with the applicant starts as soon as applicant argues that is needed”. See the Remarks of 3/1/21 on the third page thereof, paragraph 1. What applicant means by the statement is not entirely clear, however, in general the issue is not what is needed or not needed by the Bebb apparatus. The issue is whether the Bebb apparatus meets the claim limitations in question, and given the current claims and applicant’s arguments, the issue is whether Bebb meets the functional recitation in the last paragraph of claim 1. As set forth in the rejection itself, Bebb meets the functional limitations in the last paragraph of claim 1, because the container of Bebb is capable of the function. That is to say the guiding portions of Bebb can exclusively provide radial support of some containers that can be used in the Bebb apparatus. Moreover, as best understood, the Bebb apparatus can exclusively provide such support in all orientations of the containers. 
The examiner disagrees more with the applicants arguments because applicant starts talking in the Remarks about the Bebb containers 6 and how these are held in the Bebb crate. See the same 
Even considering the Bebb containers themselves and how they are held, applicant is still arguing features that as the examiner has already noted are not supported by the Bebb disclosure. For example, applicant argues in the same paragraph discussed above that the Bebb bottles would tilt or fall over if the Bebb crate were put on its side. However, this is merely conjecture on applicant’s part. Certainly Bebb makes no such disclosure that the applicant has pointed to. In fact, the disclosure in Bebb appears to be the opposite. As column 4 paragraphs 2 and 3 describe, the top and bottom portions of the Bebb bottles 6 abut against the guiding portions of Bebb (ridges 7, 8, 9 and 10) when held more firmly against the ridges 7 and 8 and the ridges 9 and 10”. See column 4 lines 22-23. This suggests that prior to the top crate being placed on the bottom crate, the bottles in the bottom crate were held firmly against the ridges 7, 8, 9 and 10 (such that with the weight of the trop crate they are more firmly held against the ridges). You can’t have more firmly without having firmly in the first place. Right? So even considering the specific bottles 6 in Bebb the claimed function at the end of claim 1 is met. 
The final point the examiner makes on the paragraph in question in the Remarks is that in the last sentence thereof, applicant has misstated the examiners position. Look again at page 10 of the Final office action as cited by the applicant. What the examiner is doing is paraphrasing the applicant, not stating that exclusive radial support in Bebb is only provided when the containers are vertical.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for 






/JACOB K ACKUN/Primary Examiner, Art Unit 3736